            Case 1:20-mc-00146 Document 15 Filed 05/20/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

IN RE:                                          *
COVID-19 PANDEMIC PROCEDURES                    *                    MISC. NO. 20-146
                                                *
                                              *****
                                             ORDER

       WHEREAS, there are approximately 231 persons who have been ordered detained by

judges of this Court who are currently housed by the United States Marshal inside the Central

Detention Facility and the Central Treatment Facility within the District of Columbia Department

of Corrections (colloquially known as the “D.C. Jail”); and

       WHEREAS, some of these detainees have been diagnosed with the COVID-19 virus and

many others are being held in quarantine because of their likely exposure to persons who have

tested positive for the virus; and

       WHEREAS, the United States Marshal must be made aware of the COVID-19 medical

status of these Maryland detainees in order to maintain effective custody, it is

       ORDERED by the United States District Court for the District of Maryland that, effective

immediately, the District of Columbia Department of Corrections is DIRECTED to submit to the

U.S. Marshal for the District of Maryland a daily report as to the COVID-19 medical status of all

Maryland detainees housed within the D.C. Jail, to include:

       (1) A daily listing of all pertinent information regarding Maryland detainees who have

           been tested for COVID-19, including, but not limited to, first name, last name, USMS

           identification number, age, date of birth, DCDC identification number, contact

           investigation onset date, all COVID-19 test dates, all COVID-19 test result dates, the

           result of each COVID-19 test, and the date of discharge from isolation or date of

           recovery; and
             Case 1:20-mc-00146 Document 15 Filed 05/20/20 Page 2 of 2



        (2) A daily listing of all Maryland detainees in quarantine status, to include first name, last

             name, USMS identification number, age, date of birth, and DCDC identification

             number; and it is further

        ORDERED that the U.S. Marshal shall provide a copy of each report to the Court; and it

is further

        ORDERED that this Order shall be vacated or amended as circumstances warrant.



Date: May 20, 2020                                               /s/ JAMES K. BREDAR
                                                               James K. Bredar, Chief Judge
                                                               United States District Court




                                                  2
